Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al 20180370654 in view of Harding et al. 20170015438, and further in view of Wang 20160039542 and Walsh 20150183528.
With reference to Cantrell, it is clear that there is disclosed a UAV landing pad 117 utilizing GPS guided lasers 112, 114 that operate as in the claimed invention, see paras. 32-34, 37 and 43.  
Inasmuch as Cantrell is silent as to foldability of the landing pad and the use of warning lights, it remains that these features are old and well known, see Harding for example, where there is disclosed LED notification or warning lights 700, laser warning lights 706, and a foldable landing pad with handles 729, para. 4, and it is submitted that it would have been obvious to have utilized said features so as to improve upon convenience and safety, therefore these features do not patentably distinguish the claimed invention.
Further, Cantrell or Harding do not disclose solar panels or charging docks, however it is submitted that these features too are well known and could have easily and obviously been implemented for improved charging and battery exchange.  See Walsh, para. 44 and Wang, paras. 31, 33, 36, respectively, for example.  Therefore, these features too do not patentably distinguish the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644